Case 2:19-cv-07126-ENV-RLM Document 15 Filed 06/05/20 Page 1 of 2 PageID #: 65




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


DANIEL ANACACY,                                       Case No. 2:19-cv-07126-ENV-RLM

                        Plaintiff,

       v.                                             NOTICE OF MOTION TO DISMISS
                                                      PLAINTIFF’S COMPLAINT
PANERA, LLC, DOHERTY ENTERPRISES,
INC., DOHERTY BREADS, LLC and JOHN
DOE,

                        Defendants.


       PLEASE TAKE NOTICE that Defendants Panera, LLC, The Doherty Group, Inc. d/b/a

Doherty Enterprises (incorrectly captioned as “Doherty Enterprises, Inc.”), Doherty Breads, LLC

and John Doe (collectively, “Defendants”), by their attorneys, will move this Court pursuant to

Fed. R. Civ. P. 12(b)(1) and 12(b)(6), before the Honorable Eric N. Vitaliano, at the United

States Courthouse, 225 Cadman Plaza East, Brooklyn, New York, on a date to be set by the

Court, for an Order granting Defendants’ Motion to Dismiss Plaintiff’s Complaint, and for such

other and further relief as may be just, proper and equitable. In support of this Motion, the

undersigned will rely upon the (1) accompanying Memorandum of Law, (2) the Declaration of

Dena B. Calo, (3) any affidavits, declarations, or memoranda replying to Plaintiff’s responsive

papers; and (4) all pleadings in this action.

New York, New York
Dated: April 17, 2020                           SAUL EWING ARNSTEIN & LEHR, LLP

                                                By: /s/ Dena B. Calo
                                                Dena B. Calo, Esquire
                                                1500 Market Street, 38th Floor
                                                Philadelphia, PA 19102
                                                (215) 972-7104
                                                Dena.Calo@saul.com
Case 2:19-cv-07126-ENV-RLM Document 15 Filed 06/05/20 Page 2 of 2 PageID #: 66




                                         Erik P. Pramschufer, Esquire
                                         1270 Avenue of the Americas, Suite 2005
                                         New York, NY 10020
                                         (212) 980-7216
                                         Erik.Pramschufer@saul.com

                                         Attorneys for Defendants

To:   Via E-Mail Only:
      Steven John Moser, Esquire
      MOSER LAW FIRM, P.C.
      3 School Street, Suite 207B
      Glen Cove, New York 11542
      smoser@moseremploymentlaw.com
      dfaulkner@moseremploymentlaw.com
      jmoser@moseremploymentlaw.com
      kbarrera@moseremploymentlaw.com

      Attorney for Plaintiff
